MEMORANDUM **
Thomas Eric Conmy appeals from the life sentence imposed following his jury-trial conviction for possession with intent to distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and (b)(l)(A)(viii), manufacture of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) *662and (b)(l)(A)(viii), and possession of a firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Conmy contends that the district court erred in sentencing him to a mandatory term of life imprisonment because the government, after filing an information to establish prior convictions pursuant to 21 U.S.C. § 851(a), failed to submit proper proof that one of the prior convictions was a felony drug offense as defined in 21 U.S.C. §§ 841 and 802. Because Conmy failed to challenge the prior conviction in the district court as required by 21 U.S.C. § 851(c), we conclude that he has now waived the right to make that challenge. United States v. Stephens, 35 F.3d 451, 453 (9th Cir.1994).
We decline to address Conmy’s claim of ineffective assistance of counsel on direct appeal. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000) (explaining that the normal method for raising claims of ineffective assistance of counsel is through habeas corpus proceedings).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.